UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              2/14/2020
                                                                        :
MCGRAW HILL LLC, BEDFORD, FREEMAN &                                     :
WORTH PUBLISHING GROUP, LLC,                                            :
ELSEVIER INC., PEARSON EDUCATION,                                       :
INC., and CENGAGE LEARNING, INC.,                                       :   20-cv-00356 (LJL)
                                                                        :
                                    Plaintiffs,                         :       ORDER
                                                                        :
                  -v-                                                   :
                                                                        :
DOE 1 d/b/a ABETTERDEAL3, DAPROPHITT, and                               :
NICENICHE; DOE 2 d/b/a/ TRADY34, DOE 3 d/b/a                           :
USGOODSELLER99, DOE 4 d/b/a JESKATBOOKS,                                :
FATBOOKS, and CADABRA STORE, DOE 5 d/b/a                                :
SHAREYOURFEELINGS and SHARE YOUR                                        :
FEELINGS, DOE 6 d/b/a JENNYLUO897, MIHOYO,                              :
and GOODIES897, DOE 7 d/b/a DAYSDISCOUNT,                               :
DOE 8 d/b/a THE-BOOKLIFE and THE-BOOK-LIFE, :
DOE 9 d/b/a FAIRDEALS_73, GRACIAS18,                                    :
ZENITHBOOKS, and DELHIBOOKSTORE2017,                                    :
SANJAY MITTAL, DENIS OKHMAN, JULIE HALE, :
NATHAN HALE, BURHAN AYDIN, OZODBEK                                      :
ABDULAZIZOV, HAFIZE BUDAK, BENJAMIN                                     :
LEVY, STEVEN NOE, BUY IT NOW BARGAINS                                   :
LLC, and FIVE TO ONE LIQUIDATORS, LLC,                                  :
                                                                        :
                                    Defendants.                         :
                                                                        :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

         The Court has received proposed notices of voluntary dismissal as to Defendants

Benjamin Levy and Hafize Budak, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). Dkt. Nos. 41, 42.

Rule 41 addresses dismissal of actions rather than dismissal of parties. Treating the application

as addressed to the Court’s power under Rule 15 or Rule 21 or its inherent power, the Court will

dismiss the complaint as against Defendants Benjamin Levy and Hafize Budak with prejudice

and with each party to bear their own costs and fees, absent objection by any party by February
20, 2020. See Kerr v. Compagnie de Ultramar, 250 F.2d 860, 864 (2d Cir. 1958); Harvey

Aluminum, Inc. v. Ican Cyanamid Co., 203 F.2d 105, 108 (2d Cir.), cert. denied, 345 U.S. 964

(1953).


          SO ORDERED.


Dated: February 14, 2020                           __________________________________
       New York, New York                                     LEWIS J. LIMAN
                                                          United States District Judge




                                               2
